993 So.2d 637 (2008)
Darlene PUDVAH, Appellant,
v.
OSPREY NURSING CENTER and Associated Industries Insurance Company, Appellees.
No. 1D07-5086.
District Court of Appeal of Florida, First District.
November 5, 2008.
Charles H. Leo, Orlando; Richard W. Ervin, III, of Fox & Loquasto, Tallahassee, for Appellant.
Barbara B. Wagner of Wagenheim & Wagner, P.A., Fort Lauderdale, on behalf of Florida Workers' Advocates, Amicus Curiae for Appellant.
Mary Ann Stiles of Stiles, Taylor & Grace, P.A., Tampa; Rayford H. Taylor of Stiles, Taylor & Grace, P.A., Atlanta, GA, for Appellees.
Guy Marvin, III, Tallahassee, and Thomas A. Koval, Sarasota, on behalf of Florida Insurance Council, Amicus Curiae for Appellees.
PER CURIAM.
REVERSED and REMANDED. See Murray v. Mariner Health, ___ So.2d ___, 2008 WL 4659381 (Fla. Oct. 23, 2008).